Citation Nr: 1533216	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-04 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder, also claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board has recharacterized the Veteran's claim of service connection for depression, bipolar disorder and PTSD more broadly to include all psychiatric disorders reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with depression and bipolar disorder during the appeal period.  He reported that his depression and bipolar symptoms began during service, around the time of his separation from service.  See February 2008 Claim; see also March 2009 VA Mental Health Note.  Additionally, the Veteran's mother reported that when the Veteran returned home after his separation from service, he was "changed" mentally and unable to maintain relationships because of "depression, drug use and anti-social behavior."  See February 2009 Written Statement of L.R.L.  

The Veteran was afforded a VA general medical examination in June 2006.  The examiner confirmed that the Veteran had been diagnosed with depression and bipolar disorder, and opined that his depression first manifested after his separation from service, and thus was not related to service.  No rational was provided for this opinion.  Additionally, the examiner did not provide an opinion with regard to the etiology of the Veteran's previously diagnosed bipolar disorder.  As such, the examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA and private medical records concerning the Veteran's psychiatric disorder(s).

2.  Then schedule the Veteran for an appropriate VA examination to determine the etiology of his previously diagnosed psychiatric conditions, including depression and bipolar disorder.  Specifically, the examiner should provide an opinion as to whether the Veteran's diagnosed depression or bipolar disorder had its onset in service, or is related to an injury or disease incurred in service.  (A similar opinion as to any other diagnosed psychiatric disorder should be expressed, in the event the examiner concludes another diagnosis is warranted.)  

The examiner should acknowledge and discuss the Veteran's own assertions, and any other lay evidence of record, which addresses the observable symptoms associated with his psychiatric condition.

The examiner should review the claims file and note that review in the report.  A complete rationale for all findings and conclusions with citation to relevant evidence found in the claims file should be provided for each opinion offered.

3.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




